July 7, 1931. The opinion of the Court was delivered by
The appeal in this case is from the conviction and sentence of the appellant for the crime of manslaughter at the February, 1930, term of the Court of General Sessions for Bamberg County.
There are six exceptions. The fifth is in the following language: "Because his Honor erred in granting and holding as follows: (See pages 2, 3, and 4, testimony)." The exception plainly violates the rules of this *Page 198 
Court. Even if it complied with the rules, it would be difficult, if not altogether impossible, to ascertain what the ground of the exception is. The brief submitted, which is indeed brief, does not even refer to the exceptions, and the same will not be considered. In fact, we could not consider it if we were of the mind to waive the rule.
The other exceptions, in various forms, charge error on the part of the trial Judge in refusing to hold that the grand jury and the petit jury were illegal and invalid, because one of the jury commissioners had not paid, at the time of his participation in the drawing of the jury, his poll tax for the year 1929, and that a number of the jurors, both grand and petit, had not paid their poll taxes for that year. The questions raised have been decided by the Court against the contention of the appellant in the case of State v. Mittle, 120 S.C. 526, 113 S.E., 335. See, also,Mew v. Railroad Co., 55 S.C. 90, 32 S.E., 828, andVeronee v. Charleston Consol. Ry.  L. Co., 152 S.C. 178,149 S.E., 753.
The judgment below is affirmed.
MESSRS. JUSTICES COTHRAN, STABLER, CARTER and BONHAM concur.